 

Exhibit 10.1

April 17, 2015

Lori Rafield

Dear Lori:

I am pleased to offer you the role of Chief Executive Officer (“CEO”) of
diaDexus, Inc. (the “Company”), effective April 17, 2015 (the “Start
Date”).  This offer letter (the “Letter”) sets forth the terms of your
employment with the Company.  

Role. As CEO, you will perform such duties and responsibilities as the Board of
Directors of the Company (the “Board”) may reasonably determine from time to
time.  Your primary work location will be the Company’s headquarters in South
San Francisco.      

Base Salary.  As of the Start Date, your initial annual base salary will be
$550,000 (the “Base Salary”), less applicable payroll deductions and tax
withholdings, payable on the Company’s normal payroll schedule.    

Cash Incentive Bonus.  You are eligible to earn an annual cash incentive bonus,
with the target amount of such bonus equal to 60% of your Base Salary and the
maximum amount equal to 90% of your Base Salary.  Your target bonus for 2015
will be based on the achievement of goals to be determined by the Board and will
be calculated based on full year non-prorated participation. Whether or not you
earn a bonus, and the amount of the bonus, will depend on the actual achievement
of the performance goals by you and the Company as determined by the Board in
its sole discretion, and is subject to your continued employment through the
date the bonus is paid.  In all events, any earned bonus will be paid not later
than March 15 of the year following the year in which your right to such amount
became vested, and will be subject to standard payroll deductions and
withholdings.

Option Grants.  We will recommend that the Compensation Committee of the Board
grant you a nonstatutory stock option to purchase a total of 2,690,000 shares of
the Company’s common stock (the “New Hire Options”), under the terms of the
Company’s current equity incentive plan (the “Plan”); provided that the New Hire
Options shall be granted by the Compensation Committee upon approval but subject
to issuance in two installments, the first consisting of 1,000,000 options upon
approval by the Compensation Committee or Board, and the second as soon as
practicable following stockholder approval of an increase in the share reserve
available under the Plan permitting the issuance of the remaining 1,690,000
options.  The New Hire Options will be subject to vesting based on your
continued service, with 1/48 of the total number of shares vesting each month,
so the New Hire Options would become fully vested over four years.

Employee Benefits.  During your employment with the Company, you will be
eligible to participate in the health insurance and other employee benefit plans
made available to employees of the Company under the terms of such plans, as
they are in effect from time to time by the Company.

Expense Reimbursement.  As an officer, you are authorized to incur ordinary and
necessary business expenses in the course of your duties.  Any reimbursements
will be paid to you within 30 days after the date you submit receipts for the
expenses, provided you submit those receipts within 60 days after you incur the
expense.  If any reimbursements payable to you are subject to the provisions of
Section 409A of the Code, any such reimbursements will be paid no later than
December 31 of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year will not affect the amount
eligible for reimbursement in any subsequent year, and the right to
reimbursement will not be subject to liquidation or exchange for another
benefit.  You understand that any payments made by the Company to assist you
with the cost of traveling from your home to our headquarters will be taxable as
ordinary income and not as business expense reimbursements.

At-Will Employment.  Your employment with the Company is on an “at-will” basis,
meaning that either the Company or you may terminate your employment at any
time, with or without cause or advance notice.  

Severance Benefits.  Consistent with your position as CEO, the Compensation
Committee has designated you as a Tier 1 participant in the Company’s Key
Employee Severance Benefit Plan, which provides for severance on an involuntary
termination of employment; provided, however, that the Cash Severance that you
are eligible to receive upon an Involuntary Termination Without Cause at any
time shall be equal to twelve (12) months (in lieu of the Tier One Cash
Severance figures set forth in the Key Employee Severance Benefit Plan).  In
addition, regardless of the Key Employee Severance Benefit Plan benefits with
respect to equity vesting, you will also be entitled to twelve (12) months of
vesting of all of your outstanding equity grants.  We are providing a copy of
the Key Employee Severance Benefit Plan with this Letter.  To accept your
designation as a Participant in the Key Employee Severance Benefit Plan, you
must sign and return the Participation Notice within 30 days after you receive
it.  Capitalized terms used in this paragraph but not defined in this Letter
have the meaning set forth in the Key Employee Severance Benefit Plan.  

 

--------------------------------------------------------------------------------

 

Proprietary Information.  As a condition of your employment with the Company,
you must sign and abide by the Company’s Proprietary Information and Inventions
Assignment Agreement (the “Proprietary Information Agreement”), a copy of which
is attached.  

Obligations.  While employed with the Company, you agree to devote substantially
all of your entire business time, attention and energies to the business and
interests of the Company.  By accepting employment, you agree to abide by the
rules, regulations, instructions, personnel practices and policies of the
Company and any changes therein which may be adopted from time to time by the
Company.

Section 409A. It is intended that all of the benefits and payments under this
Letter satisfy, to the greatest extent possible, the exemptions from the
application of Code Section 409A provided under Treasury Regulations
1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this Letter will be
construed to the greatest extent possible as consistent with those
provisions.  If not so exempt, this Letter (and any definitions hereunder) will
be construed in a manner that complies with Section 409A, and incorporates by
reference all required definitions and payment terms.  For purposes of Code
Section 409A (including, without limitation, for purposes of Treasury Regulation
Section 1.409A‑2(b)(2)(iii)), your right to receive any installment payments
under this Letter (whether severance payments, reimbursements or otherwise) will
be treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder will at all times be considered a separate
and distinct payment.  

This Letter (including the attachments) sets forth the complete and exclusive
agreement between you and the Company with regard to your employment with the
Company and supersedes any prior representations or agreements about this
matter, whether written or verbal.  This Letter may not be modified or amended
except by a written agreement signed by you and a member of the Board.  This
Letter is governed by California law.  As required by law, this offer of
employment is subject to the satisfactory proof of your right to work in the
United States.  

Let me again express how pleased we are to extend this offer to you, and how
much we look forward to working with you.  Please review this Letter carefully
and let me know if you have any questions.  If this Letter is acceptable to you,
please sign it below.

 

 

 

Very truly yours,

 

 

 

 

 

/s/ Karen Drexler

 

 

 

 

 

Karen Drexler

 

 

Chair of the Compensation Committee of the Board

 

 

diaDexus, Inc.

 

Accepted and agreed:

 

 

 

 

 

/s/ Lori Rafield

 

 

Lori Rafield

 

 

 

 